United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
FARGO VETERANS ADMINISTRATION
)
HEALTH CARE SYSTEM, Fargo, ND, Employer )
__________________________________________ )
K.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1758
Issued: August 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 18, 2013 appellant filed a timely appeal from the May 30, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied her emotional condition
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review this decision.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On March 6, 2013 appellant, then a 43-year-old facility revenue technician, filed an
occupational disease claim alleging severe anxiety and depression as a result of her federal
1

5 U.S.C. § 8101 et seq.

employment. She addressed the behavior of her first-line supervisor, Greg Wheelden: “I could
not come into work without extreme anxiety. I shake when I am around him (Greg Wheelden),
have thrown up in the parking lot before coming to work, have sat and my desk and cried. I cry
everyday since being subjected to his behavior.”
In a statement supporting her claim, appellant related that in August 2008 she first
worked for her supervisor. She alleged that, from the beginning, it was obvious who his favorite
employees were. Mr. Wheelden would only say good morning to certain people depending on
his mood. There were times he would walk by the billers and say, “Bill, bill, bill,” then go to the
accounts receivable group, pull up a chair and chat for an hour. Appellant alleged that this
happened nearly everyday.
Appellant contributed to a breakfast club because she wanted to be included and possibly
become one of her supervisor’s favorites. “I knew if I could became one of the select few
favorites I would be treated with respect.”
After a year or more, Mr. Wheelden called appellant into his office and complained about
another employee. Appellant was shocked by what he stated, how he stated it and that he called
her in specifically to talk about it. “This scared me to death. To this day I am still afraid of
Mr. Wheelden and what he will do to me.” Appellant stated that she did what she could to get on
his good side. She would go to the gas station on breaks or to get his fountain pop at lunchtime.
When she went to lunch, appellant always asked if he wanted anything. “I bought Greg pops and
lunches many many times in an effort to get on his good side in hopes of being treated better.”
Appellant alleged that every morning Mr. Wheelden would go to female coworkers rub
their shoulders and say, “Good morning, sweetie.” Once in a while Mr. Wheelden would say
good morning to the billers, but it was uncommon.
Appellant alleged that several people in the supervisor’s group of favorites would
consistently take long breaks or long lunches. When she came back from lunch late, she was
required to put in 15 minutes of annual leave. Appellant would apologize to the supervisor any
time she was late or going to be gone. She felt that she needed to explain her reasons for being
absent because she did not want to receive the silent treatment. Even when appellant explained
and apologized, Mr. Wheelden would not say a word to her for at least two days. He told her it
was not necessary to put comments on leave requests. “I believe now that he did not want these
comments in to document that he was treating me differently than the AR staff.”
Appellant listed dozens of dated incidents and e-mails to support that Mr. Wheelden
treated his favorites differently and gave her the silent treatment. On April 24, 2012 she
explained to Mr. Wheelden that she would not be at work because she was helping her father
find a home for her grandmother, with whom she was very close. Appellant thought he was very
cold to her because she was not one of his favorites: “unless you have something very Urgent, I
would like you to be here the entire week.” If she had been one of his favorites, Mr. Wheelden’s
tone would have been more like the e-mail he sent a coworker on March 23, 2011: “I know the
interstate was closed all day and we missed you, maybe we will see you in the morning.” When
a coworker’s aunt was sick, she heard Mr. Wheelden say, “Good luck, do what you have to do,
family is important.” When it came to anyone outside of his favorites group, he was very cold.

2

A few weeks after the coworker’s aunt was sick, appellant’s uncle committed suicide.
She mentioned it to everyone at work hoping that someone would be sympathetic. “I was wrong.
In fact not one person stated that they were sorry for my loss. I never got a card, no flowers,
nothing.” Moreover, the timekeeper told appellant that she would have to use annual leave
instead of sick leave for family care or bereavement. When appellant confirmed that she could
use the latter and informed the timekeeper, the timekeeper abruptly asked: “Well what are you
going to do because I need to know?” Appellant was taken aback and stated to leave it the way it
was; she did not want to cause problems or disagreement.
Appellant did not feel she was treated fairly because a less-senior coworker was receiving
training, but her request was denied. She noted that Mr. Wheelden, who was supposed to be on
leave, found out from coworkers when appellant would be late. Although, Mr. Wheelden told
appellant he was not singling her out and that he had not seen anyone else who was tardy, she
explained he was in no position to, as his shift started after they arrived at work. Appellant
alleged that one coworker was late every day from 3 to 10 minutes. One day, another coworker
was 10 minutes late. Appellant did not report her, but she believed this coworker did not use
leave. Although she identified these coworkers by name, she stated: “I am not looking to report
other employees. I am looking for equal and fair treatment.” Appellant took full responsibility
for being late, but she did not feel it was appropriate to single out one employee among six and
make them use leave for being late if all employees were not held to the same standard, including
the supervisor.
On one day, appellant felt she had to explain to the supervisor that she was at work but in
the bathroom, otherwise she would have to put in for leave. “This is how terrified I am of him. I
feel like I have to tell him when I am in the bathroom.”
Appellant explained how she wanted people to like her and how she tried everyday to say
something nice. She went out of her way to try and form some type of professional/friendly
relationship with her coworkers, but as one e-mail showed, only one person stated something
back. Appellant sent an e-mail to Mr. Wheelden letting him know what was going on. “I did
this all the time so he would see that I am being a team player, trying and to keep him in the
loop. As you can see -- no reply -- Greg most of the time, would not reply back which made me
feel insignificant and that I was invisible.”
Appellant stated that a new coworker began to treat her the same way the supervisor did:
“This day was another one of those days I felt alone. The new girl at first seemed
like she was like me. I thought finally I will have someone who will be my
partner so to speak. We can work as a team and help each other out. I actually
gave her all the test answers for her blackboard training…. She asked me not to
tell the other girls or Greg so I didn’t. Once I gave her the answers everything
seemed so different. She would only be nice to me or talk to me when Des was
gone. She was a different person when others were around but when it was just
her and I, then I was good enough to talk to. This is how Greg would treat me. If
it was just him and I he would build me up. If others are around he would knock
me back down. He would ignore me, give me the silent treatment for taking

3

leave, refuse to respond to e-mails and even deny me the common courtesy of a
good morning or good night.”
Appellant stated that Mr. Wheelden routinely talked to employees about other employees.
Whether it was personal or concerned leave status, “when it comes to [him], nothing is
confidential.”
On February 20, 2013 appellant stated that she cried all day because of how she was
treated. Although Mr. Wheelden wanted her to find a work buddy and told her several times that
it was great she found one; but she learned from her work buddy that the supervisor was trying to
get the work buddy in trouble by e-mailing the work buddy’s boss and asking whether the work
buddy was still helping appellant with her prosthetics report. “I just know now from day one
when Greg sent that e-mail to Sherri stating he couldn’t wait to get rid of us that I was set up for
failure from the very beginning.” Appellant stated that Greg played on her emotions and
apparently thought it was entertaining to build her up and then knock her down. “This was the
day I finally broke. I could not face going back to that office and being treated the way I was
treated. Something had to change.”
The record contains a photo image of a computer screen showing an e-mail response
from Mr. Wheelden to a program application specialist regarding upload results and extract file
transfers: “I guess, isn’t it time to retire yet? 7 staff from my shop can retire with a 25,000.00
buyout and are to be gone no later than May 11th, to be honest, I hope they all go, they are all a
huge pain in the butt.”
Statements from other coworkers described their interactions working for Mr. Wheelden.
A union representative stated that he thought Mr. Wheelden was unqualified to be a manager and
how the supervisor liked to pit his employees against one another. He stated that Mr. Wheelden
was a master manipulator and how it affected the mental health of two employees. According to
the union representative, Mr. Wheelden stated that he wanted to rid himself of appellant and
stated the same thing about two other employees.
An employee whose desk was by the break room, stated that she occasionally overheard
conversations. She stated that employees had kept appellant from new information and “from
just basically helping her with things without her feeling like she was beneath them.” One day,
appellant asked how do to something with the margins in a spreadsheet and the employee replied
with a very quick “you just click here and here,” then continued with her work not caring
whether appellant understood. “They whisper to each other all of the time over there and
[appellant] is the only one who is left out. Even the new gal has been taken in to this click [sic]
and whispers with them.” The employee stated that “those 3 girls” and Mr. Wheelden had
completely alienated appellant from that section. She stated that appellant worked in a hostile
work environment.
Another employee stated that Mr. Wheelden did not treat people equally. Mr. Wheelden
displayed favoritism by giving privileges others were denied. Not only did he not resolve
conflicts, he created a hostile work environment with his management style. The employee
noted how the breakfast club created hostility with the outsiders until employees from outside the
section complained. Mr. Wheelden told his favorites they could go to the farmers market for

4

lunch but stated nothing to the other employees. One of his favorites took two 20- to 25-minute
smoking breaks in the morning and afternoon plus long lunches. When the employee was
mentioned to Mr. Wheelden, he became angry. The next day, she received an oral reprimand for
being one to two minutes late for a few days in a row. The employee stated that Mr. Wheelden
created animosity between employees by telling each what they wanted to hear without ever
solving problems.
Another employee, retired, stated that favoritism, gossiping and cruelty happened on a
daily basis. She noted how she was denied a bonus even though she felt her job made a major
contribution. The employee stated Mr. Wheelden sat for hours with his favorites and then
walked by the billers saying, “Get to work!” She stated that the atmosphere was very tense at all
times.
Another employee, recently retired, stated that he and other employees had many
problems with Mr. Wheelden and that grievances were filed. He called Mr. Wheelden deceitful,
a liar and someone who showed favoritism. “Whatever difficulty [appellant] is having with
Mr. Wheelden, I’m willing to bet that [he] is the root of [it]. Mr. Wheelden has no compassion
for his employees, he [is] very cold hearted and thinks only of himself and what makes him look
good.”
In a decision dated May 30, 2013, OWCP denied appellant’s claim. It reviewed the many
incidents alleged in the submitted records and found that she did not establish a compensable
factor of employment. OWCP determined that the administrative actions of Mr. Wheelden were
generally not compensable factors of employment and that appellant did not submit evidence of
error or abuse. Appellant’s perception of how Mr. Wheelden viewed her was considered selfgenerated and not arising out of the employment.
On appeal, appellant referred to the statements of other employees who worked for the
supervisor, as they would show an ongoing problem with him. She contended that he lied about
everything and that she had never lied about anything. Appellant stated that Mr. Wheelden
continued to mistreat her and that she wanted her annual leave restored.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 When an employee experiences emotional
stress in carrying out his or her employment duties or has fear and anxiety regarding his or her
ability to carry out his or her duties and the medical evidence establishes that the disability
resulted from his or her emotional reaction to such situation, the disability is generally regarded
as due to an injury arising out of and in the course of employment. This is true when the
employee’s disability resulted from his or her emotional reaction to a special assignment or
requirement imposed by the employing establishment or by the nature of her work. By contrast,
there are disabilities having some kind of causal connection with the employment that are not
covered under workers’ compensation because they are not found to have arisen out of
employment, such as when disability results from an employee’s fear of a reduction-in-force, job
2

Id. at § 8102(a).

5

insecurity or frustration from not being permitted to work in a particular environment or to hold a
particular position.3
Workers’ compensation does not cover an emotional reaction to an administrative or
personnel action unless the evidence shows error or abuse on the part of the employing
establishment.4 The Board has held that actions of the employing establishment which the
employee characterizes as harassment or discrimination may constitute a factor of employment
giving rise to coverage under FECA, but there must be some evidence that harassment or
discrimination did in fact occur. As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim.5 Mere perceptions and feelings of
harassment or discrimination will not support an award of compensation. The claimant must
substantiate such allegations with probative and reliable evidence.6 The primary reason for
requiring factual evidence from the claimant in support of his allegation of stress in the
workplace is to establish a basis in fact for the contentions made, as opposed to mere perceptions
of the claimant, which in turn may be fully examined and evaluated by OWCP and the Board.7
It is well settled that an employee’s reaction to supervision is not a compensable factor of
employment under Cutler.8 Complaints about the manner in which a supervisor performs his or
her duties or the manner in which a supervisor exercises his or her discretion fall, as a rule,
outside the scope of coverage provided by FECA. This principle recognizes that a supervisor or
manager must be allowed to perform his or her duties and that employees will, at times, dislike
the actions taken. Mere disagreement or dislike of a supervisory or managerial action is not
compensable, absent evidence of error or abuse.9
3

Lillian Cutler, 28 ECAB 125 (1976).

4

Thomas D. McEuen, 41 ECAB 387 (1990), reff’d on recon., 42 ECAB 566, 572-73 (1991).

5

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
6

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
7

Paul Trotman-Hall, 45 ECAB 229 (1993) (Michael E. Groom, Alternate Member, concurring).

8

Reco Roncaglione, 52 ECAB 454 (2001) (disagreement with the associate warden held not compensable,
whether viewed as a disagreement with supervisory instructions or as perceived poor management); Robert Knoke,
51 ECAB 319 (2000) (where the employee attributed his emotional injury to the manner in which his supervisor
spoke to him about undelivered mail, the Board found that a reaction to the instruction itself was not compensable,
as work assignments given by supervisors in the exercise of supervisory discretion are actions taken in an
administrative capacity and as such, are outside the coverage of FECA); Frank A. Catapano, 46 ECAB 297 (1994)
(supervisory instructions, with which the employee disagreed, held not compensable in the absence of evidence of
managerial error or abuse); Rudy Madril, 45 ECAB 602 (1994) (where the employee questioned his supervisor’s
instructions to move from belt number five to belt number six and unload mail and became upset because he felt he
was being pushed and picked on, the Board found that the incident was not a compensable factor of employment).
9

T.G., 58 ECAB 189 (2006).

6

ANALYSIS
The Board notes that appellant did not attribute her emotional condition to the
performance of her regular or specially assigned duties as a revenue technician under Cutler.
Rather, appellant contends that her emotional condition is related to actions by her supervisor.
As noted in McEuen, complaints about the manner in which a supervisor performs his duties or
the manner in which a supervisor exercises his discretion falls outside the scope of coverage
provided by FECA. A manager’s style, per se, is not a compensable factor of employment. It
must be established factually that the manager committed error or abuse to support a
compensable factor pertaining to any administrative or personnel matter. Similarly, allegations
pertaining to perceived instances of harassment or discrimination must be established by
probative factual evidence.
The record in this case contains appellant’s multiple allegations pertaining to actions of
her supervisor. The Board finds that she did not submit sufficient evidence to establish her
allegations as factual. The statements of appellant’s coworkers relate their general impressions
as to his management style and perceived lack of compassion. The statements do not provide
sufficient information as to specific instances to support error or abuse on the part of the
supervisor with regard to time, place or parties involved. Further, there is no formal finding by
the MSPB or EEOC or other administrative body that Mr. Wheelden violated a specific rule or
regulation or policy in his interactions with appellant.10 There is only appellant’s allegation that
he had favorites among the employees and lacked management and people skills. She noted that
he was intimate with certain employees in accounts receivable but not in billing. Appellant
contributed to a breakfast club and performed favors for her supervisor; but found that they were
not reciprocated. She suspected, but did not prove, that Mr. Wheelden selectively enforced leave
requirements or policies concerning training. The evidence of record is insufficient to establish
that he violated any specific rule regarding confidential information. Appellant alleged that
Mr. Wheelden would give her the silent treatment. She saw differences in how he responded to
her personal loss and those of other employees. Appellant felt he treated her coldly. She
perceived that he would build her up when he was alone with her, but then knock her down when
she was not around in order to set her up for failure. The Board notes that appellant’s feelings of
job insecurity, without evidence of error or abuse, are not a compensable factor of employment.11
Such allegations, unsupported by evidentiary proof of administrative error or abuse, are
not sufficient to establish a compensable factor of employment. Absent probative factual
evidence, her allegations are also not sufficient to establish harassment or discrimination on the
part of her supervisor. Workers’ compensation does not apply to each and every injury or illness

10

E.g., R.G., Docket No. 10-947 (issued April 25, 2011) (where an arbitrator’s decision demonstrated that the
employing establishment erred in prematurely suspending the claimant from work, the record established a
compensable factor of employment).
11

See Robert Breeden, 57 ECAB 622 (2006).

7

that is somehow related to an employee’s employment.12 Mere perceptions of harassment or
discrimination are not compensable.13
Accordingly, the Board finds that appellant has not met her burden of proof to establish
that she sustained an emotional condition in the performance of duty. The Board will affirm the
May 30, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.14
Issued: August 7, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

Supra note 3.

13

See Dorthea M. Belnavis, 57 ECAB 311 (2006).

14

Richard J. Daschbach participated in the preparation of the decision but was no longer a member of the Board
after May 16, 2014.

8

